DETAILED ACTION

This action is responsive to papers filed on 5/16/2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 51-71 are rejected under 35 U.S.C. 101 because, while the claims herein are directed to a method and/or system, which could be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	Regarding claims 51, 69, and 70, the claims recite, in part, receiving instructions associated with a loyalty rewards program, receiving transaction data associated with a purchased item,-7-Continuation of U.S. Application No. 11/785,435Attorney Docket No. 11360.0395-01000 storing a plurality of parameters descriptive of the purchased item, wherein each of the plurality of parameters is stored as a line item, and the plurality of parameters comprise: an identity of the purchased item, identities of one or more individuals associated with payment of the purchased item, a payment amount made by each of the one or more individuals, a tender used by each of the one or more individuals for purchasing the item, and at least one promotion related to the purchased item, determining a plurality of eligible amounts based on the plurality of parameters and the instructions associated with the loyalty rewards program, determining a plurality of rewards based on the plurality of eligible amounts and the instructions associated with the loyalty rewards program, storing the plurality of eligible amounts and the plurality of rewards as additional line items associated with the purchased item, generating, for each of the one or more individuals, a statement indicating rewards earned by the individual, receiving limitations for accessing a rewards account associated with the loyalty rewards program, receiving a request for accessing the rewards account, and allowing or rejecting the request based on the limitations.
The limitations, as drafted and detailed above, are directed towards providing rewards to users based on various transaction-based data, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and more specifically advertising and marketing or sales activities or behaviors. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of hardware processor (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), computer instructions (Claims 51, 69, 70), one or more storage devices (Claims 51, 69, 70), computer system (Claim 51), computer-implemented method (Claim 69), non-transitory computer readable medium (Claim 70).  The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of receiving, storing, determining, generating and allowing or rejecting) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. There are no additional functional limitations to be considered under prong two.
Accordingly, the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the 
judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes).
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea.
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using hardware processor (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), computer instructions (Claims 51, 69, 70), one or more storage devices (Claims 51, 69, 70), computer system (Claim 51), computer-implemented method (Claim 69), non-transitory computer readable medium (Claim 70) to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
“Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation.
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent- eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat' l Ass' n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).
Applicant herein only requires a general purpose computer (see Applicant specification Pages 10-13); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility.
The dependent claims 52-60, 66-68, and 71 appear to merely limit determination of the eligible amounts, the transaction data, determining an owed amount, generating a statement, charging for an owed amount, detecting and processing returns, specifics on how the line items are stored, generation of advertising, customizing of promotions, and modifying of instructions associated with the loyalty rewards program and therefore only limit the application of the idea, and not add significantly more than the idea (i.e. “PEG” Step 2B=No).  Further, claims 61-65 add additional components such as an identification component and an interface component, however the additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of acquiring, receiving, and providing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
The hardware processor (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), computer instructions (Claims 51, 69, 70), one or more storage devices (Claims 51, 69, 70), computer system (Claim 51), computer-implemented method (Claim 69), non-transitory computer readable medium (Claim 70) are each functional generic computer components that perform the generic functions of receiving, storing, determining, generating and allowing or rejecting, all common to electronics and computer systems.
Applicant's specification does not provide any indication that the hardware processor (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), first internet-accessible user device (Claims 51, 69, 70), computer instructions (Claims 51, 69, 70), one or more storage devices (Claims 51, 69, 70), computer system (Claim 51), computer-implemented method (Claim 69), non-transitory computer readable medium (Claim 70)are anything other than generic, off-the-shelf computer components. Therefore, the claims do not amount to significantly more than the abstract idea (i.e. “PEG” Step 2B=No).
Thus, based on the detailed analysis above, claims 51-71 are not patent eligible.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Voltmer (U.S. Pub No. 2002/0143626) in view of Valliani (U.S. Patent No. 7,324,962), and further in view of Kingsborough (U.S. Pub No. 2007/0022008).
Regarding claims 51, 69, and 70, Voltmer teaches receiving, from the first Internet-accessible user device, computer instructions associated with a loyalty rewards program (Paragraphs 0027, 0028, 0052, the rules and conditions of the program has to have been input ahead of time); receiving transaction data associated with a purchased item (Paragraphs 0034, 0037-0042, and 0046-0048); -7-Continuation of U.S. Application No. 11/785,435 Attorney Docket No. 11360.0395-01000 storing, in one or more storage devices, a plurality of parameters descriptive of the purchased item (Paragraphs 0034, 0037-0042, and 0046-0048), and the plurality of parameters comprise: an identity of the purchased item, identities of one or more individuals associated with payment of the purchased item, a payment amount made by each of the one or more individuals, a tender used by each of the one or more individuals for purchasing the item, and at least one promotion related to the purchased item (Paragraphs 0034, 0037-0042, and 0046-0048); determining a plurality of eligible amounts based on the plurality of parameters and the computer instructions associated with the loyalty rewards program (Paragraphs 0047, 0052, the rules and conditions of the program has to have been input ahead of time); determining a plurality of rewards based on the plurality of eligible amounts and the computer instructions associated with the loyalty rewards program (Paragraphs 0047, 0052, the rules and conditions of the program have to have been input ahead of time); storing, in the one or more storage devices, the plurality of eligible amounts and the plurality of rewards associated with the purchased item (Paragraphs 0081-0082); and generating, for each of the one or more individuals, a statement indicating rewards earned by the individual (Paragraph 0061).  Voltmer further teaches receiving, from the first Internet-accessible user device, limitations for accessing a rewards account associated with the loyalty rewards program (Paragraphs 0032, 0033, 0048); receiving, from the second Internet-accessible user device, a request for accessing the rewards account (Paragraphs 0032, 0033, 0061); and allowing or rejecting the request based on the limitations (Paragraph 0072, authentication based on set credentials).
Voltmer teaches purchase data as “an item purchased”, as well as many other items of information, and while this is believed to be indicative of a “line item" in a purchase transaction, it could also be argued that because Voltmer doesn’t use the words “line item”, that Voltmer does not appear to specify such a recitation. However, Valliani teaches storing data descriptive of a transaction in a line item format, and parsing the line items to determine a reward (Column 7 Lines 35-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to store and interact with purchase data (including all data stored for transactions in Voltmer) in a line item format as this would better organize the data and the individual items involved in the transaction.
Voltmer and Valliani do not appear to specify receiving information about a transaction comprising a use of at least one tender, determining whether the tender is eligible for a promotion based on rules of a loyalty program, and determining an eligible amount for the promotion based on the tender. However, Kingsborough teaches determining eligibility in a promotion (and, therefore, an eligible amount) based on a type of tender used (Paragraphs 0018 and 0019). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine eligibility for a promotion based on a type of tender used in order to promote the use of a specific desired tender.
Regarding claim 52, Voltmer teaches determining whether the one or more individuals are eligible for the at least one promotion based on transaction data of other items purchased by the one or more individuals (Paragraphs 0033, 0034, 0046, 0051, and 0052).
Regarding claim 53, Voltmer teaches the transaction data of other items purchased by the one or more individuals comprises: an accumulative amount paid for the other items during a period of time (Paragraph 0082).
Regarding claim 54, Voltmer teaches determining an owed amount associated with a loyalty provider based on the at least one promotion and the plurality of rewards; and storing, in the one or more storage devices, each of the owed amount and an identity of the loyalty provider as being associated with the purchased item (Paragraph 0047).  
Regarding claim 55, Voltmer teaches generating statements and reports regarding the
loyalty program (Paragraphs 0046 and 0061). These claims introduce the specific data content of the statements. It could be argued that Voltmer does not appear to specify such data content. However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited. The steps would be performed the same regardless of data content. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have included any type of data
content in the reports. Such data content does not functionally relate to the steps and the subjective
interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 56, Voltmer teaches charging the loyalty provider for the owed amount (Paragraph 0047, when the loyalty provider requests points, the system would calculate an amount owed for the points, which must take place for purchasing to occur).
Regarding claim 57, Voltmer doesn’t appear to specify what should happen if a customer is detected as returning an item for which awards points have been issued. However, one skilled in the art would understand that, should a product be returned, a consumer should not be allowed to keep awards associated with that product. Valliani discloses detecting a return of an item and retracting bonus points and rewards should purchased items for which points were earned be returned (Column 10 Lines 3-28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove awards given based on purchases that were returned. This would help prevent fraudulent activity by customers looking to simply purchase products for the rewards, and return the products later thereby gaining something for nothing.
Regarding claim 58, Voltmer doesn’t appear to specify what should happen if a customer is detected as returning an item for which awards points have been issued. However, one skilled in the art would understand that, should a product be returned, a consumer should not be allowed to keep awards associated with that product. Valliani discloses detecting a return of an item and retracting bonus points and rewards should purchased items for which points were earned be returned (Column 10 Lines 3-28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove awards given based on purchases that were returned. This would help prevent fraudulent activity by customers looking to simply purchase products for the rewards, and return the products later thereby gaining something for nothing.
Regarding claim 59, Voltmer doesn’t appear to specify what should happen if a customer is detected as returning an item for which awards points have been issued. However, one skilled in the art would understand that, should a product be returned, a consumer should not be allowed to keep awards associated with that product. Valliani discloses detecting a return of an item and retracting bonus points and rewards should purchased items for which points were earned be returned (Column 10 Lines 3-28). It would have been obvious to one having ordinary skill in the art at the time the invention was made to remove awards given based on purchases that were returned. This would help prevent fraudulent activity by customers looking to simply purchase products for the rewards, and return the products later thereby gaining something for nothing.
Regarding claim 60, Voltmer teaches the line items are stored at a stock keeping unit (SKU) level (Paragraph 0037).
Regarding claim 61, an identification component in communication with the hardware processor, the identification component being configured to acquire identification information of the one or more individuals and the transaction data (Paragraph 0053).
Regarding claim 62, the identification component comprises at least one of: a magnetic card reader, a scanning device, a biometric input device, or a keyboard (Paragraph 0053).
Regarding claim 63, an interface component in communication with an Internet-accessible user device, wherein the interface component is configured to: receive, from the Internet-accessible user device, identification information of the one or more individuals, and provide, to the Internet-accessible user device, an authentication interface for accessing information associated with the loyalty rewards program (Paragraphs 0024 and 0070-0072).
Regarding claim 64, Voltmer teaches receiving, from the Internet-accessible user device, data associated with the loyalty rewards program (Paragraphs 0024 and 0070-0072).  These claims introduce the specific data content of the data content being received (rules).  It could be argued that Voltmer does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have received any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 65, since the system of Voltmer is online and maintained over a network, this is considered to be a web based interface.
Regarding claim 66, Voltmer teaches performing a comparison of the line items associated the purchased item to the rules associated with the loyalty rewards program; and determining, based on the comparison, whether at least one of the purchased item, the one or more individuals, and the tenders is eligible for the at least one promotion (Paragraphs 0033, 0034, 0046, 0051, and 0052).
Regarding claim 67, Voltmer teaches generating advertising information based on the line items associated with the purchased items (Paragraph 0046).
Regarding claim 68, Voltmer teaches customizing the at least one promotion based on the line items associated with the purchased items (Paragraph 0047).
Regarding claim 71, Voltmer teaches modifying, based on the stored plurality of parameters, the computer instructions associated with the loyalty rewards program (Paragraph 0067).

Response to Arguments
Applicant argues “such specialized computer system is directed to integrating discrete hardware components rather than organizing human activity or advertising and marketing or sales activities or behavior”.  However, none of the cited claim language represents anything more than general purpose computer elements.  Further, just because the claim contains hardware components does not mean the entire system is directed to integrating those components.  Rather, the claims are still directed to the abstract idea, and the hardware claimed is merely used to apply the abstract idea.  The entire point of the claimed invention isn’t to arrange hardware, but rather it’s a method of loyalty rewards management, as the title of the application would indicate as well.  Therefore, this argument is not persuasive.

Applicant cites paragraphs 0043, 0044, and 0047 of the published application and argues “the claimed invention does pertain to an improvement in the computerized processing of rewards program”.  However, this is not the case, as the language of these paragraphs provide no improvements to computerized processing.  Rather, this is merely password protection of an account, and password protection has been around since the earliest days of computing.  Further, the rewards program itself is indicative of the abstract idea, and any improvement to an abstract idea would still be just an abstract idea.  Therefore, this argument is not persuasive.

Applicant argues “the amended claims as a whole amount to significantly more than the purported judicial exception because they improve the computer’s ability of automatically processing the rewards information with a higher granularity level” and cites numerous dependent claims in support of this.  However, automating a conventional process using a computer does not automatically amount to significantly more.  Rather, all of the dependent claims listed in the arguments could be performed without use of a computer.  The hardware components are merely used to apply the abstract idea.  Therefore, this argument is not persuasive.

All other arguments are believed to have been addressed by the amended grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621